Opinion by
Mr. Justice Brown,
And now, to wit, July 10, 1913, after bearing, and upon due consideration, judgment is entered for tbe Commonwealth, for tbe reasons given in tbe opinion this day filed in Commonwealth, ex rel. John C. Bell, Attorney General, v. Samuel M. Hyneman, 242 Pa. 244; and it is further ordered and adjudged by tbe court that tbe said D. Webster Dougherty be and be is hereby ousted from tbe office of judge of tbe Court of Common Pleas No. 5 of the County of Philadelphia, and from tbe franchises, fees and emoluments thereof, and that be pay tbe costs of this proceeding.